Filed 4/22/21 P. v. Pierre CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                 B305276
                                                             (Los Angeles County
           Plaintiff and Respondent,                         Super. Ct. No. YA098063)

           v.

 COURTNEY DARREL PIERRE,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Alan B. Honeycutt, Judge. Affirmed.
     Katja M. Grosch, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                     ——————————
      Courtney Darrel Pierre appeals from a judgment entered
after a jury verdict. Our review is under People v. Wende (1979)
25 Cal.3d 436.
      An amended information charged Pierre with felony
vandalism for damage over $400 (Pen. Code,1 § 594, subd. (a);
count 1) and misdemeanor injuring a child’s parent (§ 273.5,
subd. (a); count 2). Pierre pleaded not guilty to both counts and
the matter proceeded to a jury trial.
       At trial, the prosecution called the victim, the victim’s
sister, and the investigating officer to testify. According to the
victim, she and Pierre had been in a relationship for
approximately seven to eight years and had two children
together. Pierre never lived with the victim and their
relationship ended in December 2016.
       On the evening of April 17, 2018, Pierre went to the
victim’s apartment unannounced while the children and victim
were home. He entered the apartment without the victim’s
permission and became upset when he discovered another man in
the victim’s bedroom. The man left the apartment and Pierre ran
outside after him. The victim then closed her front door and
locked it. When Pierre returned, he broke down the front door
and attacked the victim, choking her and striking her eye. The
victim ran downstairs to her sister’s apartment unit and Pierre
followed. After the sister refused to let Pierre inside, he ran back
upstairs and trashed the victim’s apartment. In addition to
breaking down the door, Pierre smashed a window and dented
the walls. He also damaged several personal items including, but


      1 All
          further undesignated statutory references are to the
Penal Code.




                                 2
not limited to, a refrigerator, two televisions, an entertainment
center, a video game console, a deep fryer, a bed, and a dresser.
The cost of repairs and the replacement cost of the broken items
totaled about $3,500.2
      The victim called the police, but Pierre left before they
arrived. When the investigating officer was interviewing the
victim, Pierre called the victim’s cell phone. The victim placed
the call on speaker phone and the investigating officer recorded
it. During the call, Pierre admitted to choking the victim and
destroying her property.3
      Pierre did not testify and did not call any witnesses.4
      The court instructed the jury, including on the lesser
included offenses of misdemeanor vandalism and spousal battery.
The jury found Pierre guilty as charged.
      On February 19, 2020, the trial court sentenced Pierre to
the upper term of three years on count 1 and 180 days for count 2
to run concurrently. The trial court imposed a $300 restitution


      2 Photographs of the victim’s apartment after the incident
and of the damaged items were introduced at trial.
      3 Recordings of the 911 call and the subsequent call
between Pierre and the victim were introduced at trial. Pierre
moved to exclude inflammatory language from the recording of
the call between him and the victim. The court denied the
motion, finding that the language was highly probative of Pierre’s
state of mind and motive.
      4 Pierre sought to admit the testimony of his girlfriend,
stating that the victim called Pierre earlier that day to say that
he could come to the apartment to pick up his property.
However, the court excluded her testimony as hearsay.




                                 3
fine (§ 1202.4, subd. (b)). As to each count, it also imposed a $30
court facility assessment (Gov. Code, § 70373) and a $40 court
operations assessment (§ 1465.8).
       Pierre appealed. His court-appointed counsel filed an
opening brief which raised no issues and asked this court to
conduct an independent review of the record under People v.
Wende, supra, 25 Cal.3d at page 441. By letter, we advised
Pierre that he had 30 days to submit by brief or letter any
contentions or argument he wished this court to consider. He did
not submit a brief.
       We have examined the record and are satisfied no arguable
issues exist and Pierre’s attorney has fully complied with the
responsibilities of counsel. (People v. Kelly (2006) 40 Cal.4th 106,
126; People v. Wende, supra, 25 Cal.3d at p. 441.)
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                     SALTER, J.*

We concur:



             EDMON, P. J.            EGERTON, J.


      *Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 4